Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 1 requires “determining, by the RAN, that at least one of a congested state or an overloaded state exists in the RAN; receiving, by the RAN in the at least one of the congested state or the overloaded state, an RRC resume request from the UE device before the period of inactivity exceeds a second threshold of time beyond which the UE device is to be transitioned to an RRC idle state”.
 	Independent claim 8 requires “determine that at least one of a congested state or an overloaded state exists in a RAN; receive, in the at least one of the congested state or the overloaded state, an RRC resume request from the UE device before the period of inactivity exceeds a second threshold of time beyond which the UE device is to be transitioned to an RRC idle state”.
 	Independent claim 15 requires “determine that at least one of a congested state or an overloaded state exists in a RAN; receive, in the at least one of the congested state or the overloaded state, an RRC resume request from the UE device before the period of inactivity exceeds a second threshold of time beyond which the UE device is to be transitioned to an RRC idle state”.

 	Accordingly, claims 1-20 are allowed. 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477